                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHARLES BAIRD, et al.,                             Case No. 17-cv-01892-HSG
                                   8                    Plaintiffs,                         ORDER RE SEALING OF ORDER ON
                                                                                            MOTIONS TO DISMISS AND
                                   9             v.                                         ADMINISTRATIVE MOTIONS TO
                                                                                            STAY
                                  10     BLACKROCK INSTITUTIONAL TRUST
                                         COMPANY, N.A., et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The Court’s order on Defendants’ motions to dismiss and the administrative motions to file

                                  15   under seal, Dkt. No. 340, shall remain under seal until September 16, 2019 at noon, after which it

                                  16   will be filed on the public docket. If the parties believe any references to sealed materials need to

                                  17   be redacted, the parties are directed to file by September 13, 2019 at noon a joint proposed set of

                                  18   redactions along with a table for each item sought to be sealed and the corresponding citations to

                                  19   where the material has already been ordered sealed. The parties may file their joint proposed set

                                  20   of redactions via an administrative motion to file under seal.

                                  21          The parties should not seek redaction of any information that is now publicly available.

                                  22   For example, although the information in paragraph 439 of Plaintiffs’ second amended class

                                  23   action complaint has been ordered sealed, Defendants subsequently disclosed part of that

                                  24   information in their reply brief. See Dkt. No. 226 at 14:23–24 (“Plaintiffs do no better in

                                  25   defending their charge that BTC’s decision not to sell certain ABS until 2012 was inconsistent

                                  26   with the STIFs’ objective of safeguarding principal.”). Overbroad requests will be denied, and the

                                  27   parties should narrowly tailor any requests for sealing. While the Court cited to paragraphs in

                                  28   Plaintiffs’ second amended class action complaint that have been sealed, that does not necessarily
                                   1   warrant sealing of general descriptions of the subject matter alleged in those paragraphs.

                                   2

                                   3          IT IS SO ORDERED.

                                   4   Dated: 9/6/2019

                                   5                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   6                                                   United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
